DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 August 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-10, 16-20 and 26-29 is/are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Mores et al. (US 9,409,643 B2).
Regarding independent claim 1: Mores teaches a tail boom drive system, comprising: 
a shaft (32) disposed lengthwise within an interior space of a tail boom (2), wherein the shaft has a first end (at 4) and a second end opposing the first end (figs. 1, 3-8: second end on right); 
a fan (1) mechanically coupled coaxially to the shaft (c. 7, ℓ. 9-13) within the interior space between the first end and the second end (see figs. 1-2), wherein the fan is configured to generate a variable airflow (c. 4, ℓ. 4-11: “the driving speed can be adjusted individually thus controlling the thrust provided by the cross-flow fan”) directed towards the second end that is ejected from the interior space substantially perpendicular to tail boom through an opening (fig. 2: outlet 7); and 
a propulsor (figs. 6-8: compressor 25, ducted fan 26 or propeller 27) external to the tail boom and mechanically coupled coaxially to the shaft at the second end (c. 7, ℓ. 67—c. 8, ℓ. 15), wherein the propulsor is configured to generate a variable thrust (c. 4, ℓ. 4-11: the speed of the compressor, which drives the propulsor, may be adjusted to control the thrust) directed towards the first end (figs. 1, 3-8:); 
wherein the opening is positioned forward of the propulsor (figs. 1-8: the openings at 7 are forward of the propulsor at 25-27).
Regarding claim 10: Mores teaches a tail boom of a helicopter (visible in figs. 1, 3-5), the tail boom comprising: 
an elongated housing (2), having a first end coupled to a fuselage (4) of the helicopter (at 4), a second end opposing the first end and separated by a length of the elongated housing (figs. 1, 3-8: second end on right), an outside surface, an inside surface, and an interior space defined by the inside surface that is disposed along the length (figs. 1-5); 
a shaft (32) disposed within the interior space along the length (figs. 1-8); 
a fan (1) mechanically coupled coaxially to the shaft (c. 7. ℓ. 9-13) within the interior space (figs. 1-2) that is configured to generate a variable airflow directed towards the second end (c. 4, ℓ. 4-11: “the driving speed can be adjusted individually thus controlling the thrust provided by the cross-flow fan”); 
a propulsor (figs. 6-8: compressor 25, ducted fan 26 or propeller 27) external to the elongated housing and mechanically coupled coaxially to the shaft proximate to the second end (c. 7, ℓ. 67—c. 8, ℓ. 15), wherein the propulsor is configured to generate a variable thrust for the helicopter directed towards the first end (c. 4, ℓ. 4-11: the speed of the compressor, which drives the propulsor, may be adjusted to control the thrust); and 
an opening (fig. 2: outlet 7) through the outside surface to the interior space that is proximate to the second end (figs. 1, 3-5: there are outlets 7 proximate the second end) and is configured to eject the variable airflow from the interior space to generate a variable anti-torque moment for the helicopter (c. 4, ℓ. 4-14); 
wherein the propulsor is positioned rearward of the opening (figs. 1-8: the openings at 7 are forward of the propulsor at 25-27).
Regarding claim 20: Mores teaches a method of fabricating a tail boom of a helicopter, the method comprising: 
fabricating an elongated housing (2) having a first end coupled to a fuselage (4) of the helicopter (at 4), a second end opposing the first end and separated by a length of the elongated housing (figs. 1, 3-8: second end on right), an outside surface, an inside surface, and an interior space defined by the inside surface that is disposed along the length (figs. 1-5); 
disposing a shaft (32) within the interior space along the length (figs. 1-8); 
mechanically coupling a fan (1) coaxially to the shaft within the interior space that is configured to generate a variable airflow directed towards the second end (c. 4, ℓ. 4-11: “the driving speed can be adjusted individually thus controlling the thrust provided by the cross-flow fan”); 
mechanically coupling a propulsor (figs. 6-8: compressor 25, ducted fan 26 or propeller 27) external to the elongated housing coaxially to the shaft proximate to the second end (c. 7, ℓ. 67—c. 8, ℓ. 15) and rearward of the fan (see figs. 6-8), wherein the propulsor is configured to generate a variable thrust for the helicopter directed towards the first end (c. 4, ℓ. 4-11: the speed of the compressor, which drives the propulsor, may be adjusted to control the thrust); and 
forming an opening (outlet 7) through the outside surface to the interior space positioned forward of the propulsor that that is proximate to the second end (figs. 1-5: there are outlets 7 proximate the second end) and is configured to eject the variable airflow from the interior space to generate an anti-torque moment for the helicopter (c. 4, ℓ. 11-14).
Regarding claims 8, 16 and 26: Mores provides the tail boom drive system of claim 1, tail boom of claim 10 and method of claim 20, wherein: the propulsor comprises a propeller (see fig. 8).
Regarding claims 9, 17 and 27: Mores provides the tail boom drive system of claim 1, tail boom of claim 10 and method of claim 20, wherein: the propulsor comprises a ducted fan (see fig. 7).
Regarding claims 18 and 28: Mores provides the tail boom of claim 10 and method of claim 20, further comprising: a door (hatches 21) configured to cover the opening when the variable airflow is below a threshold value (c. 6, ℓ. 48-55: hatches 21 are pivotally connected and can modify the area of outlet 7, which is considered to make them configured to at least partially cover the opening when desired, such as when the variable airflow is below a threshold value).
Regarding claims 19 and 29: Mores provides the tail boom of claim 10 and method of claim 20, wherein: the opening includes louvers (flaps 21) configured to vary a direction of the variable airflow (c. 6, ℓ. 48-55: flaps 21 are pivotally connected and configured to modify the area of the outlet “for adjustment of the thrust vector needed”).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mores et al. (US 9,409,643 B2) in view of Robertson et al. (US 10,279,900 B2).
Regarding claims 2, 11 and 21: Mores provides the tail boom drive system of claim 1, tail boom of claim 10 and method of claim 20, but is silent to the fan including variable pitch blades.
Robertson teaches a helicopter (10) having a cross-flow fan (32) positioned in a tail boom (24), the fan having blades (46) that vary in pitch to modify the variable airflow (c. 5, ℓ. 4-17). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the tail boom drive system of Mores to have variable pitch blades as taught by Robertson for the purpose of providing variable thrust using power from the main engine while keeping the main engine operating at a constant rotational speed for optimal performance (Robertson c. 4, ℓ. 49—c. 5, ℓ. 3).

Claim(s) 3-7, 12-15 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mores et al. (US 9,409,643 B2) in view of Ivans et al. (US 10,933,990 B2).
Regarding claims 3-4, 12-13 and 22-23: Mores provides the tail boom drive system of claim 1, tail boom of claim 10 and method of claim 20, but is silent to the fan being coupled to the shaft using a clutch.
Ivans teaches a helicopter (104) tail boom drive system having a propulsor (106) and an anti-torque device (108) which may be a cross-flow fan (fig. 4C: cross-flow fan 230; c. 8, ℓ. 5-19), driven by a shaft (114) in the tail boom (116), wherein the anti-torque device is mechanically coupled to the shaft using gearing (c. 7, ℓ. 11-13) and a clutch (124) to couple and decouple the fan with the shaft (c. 7, ℓ. 5-18). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the helicopter of Mores with the fan coupled to the shaft using gearing and a clutch as taught by Ivans for the purpose of providing further control over the power transmitted to the fan.
Regarding claims 5, 14 and 24: Mores provides the tail boom drive system of claim 1, tail boom of claim 10 and method of claim 20, but is silent to the propulsor (25/26/27) including variable pitch blades.
Ivans teaches a helicopter (104) tail boom drive system having a propulsor (106) and an anti-torque device (108) which may be a cross-flow fan (fig. 4C: cross-flow fan 230; c. 8, ℓ. 5-19), wherein the propulsor may be a propeller (figs. 1-4C) or ducted fan (figs. 4D-E), wherein the propulsor includes blades (32/128) that vary in pitch to modify the variable thrust (c. 4, ℓ. 30-31; c. 7, ℓ. 31-43). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the helicopter of Mores with variable pitch propulsor blades as taught by Ivans for the purpose of varying the thrust generated by the propulsor.
Regarding claims 6-7, 15 and 25: Mores provides the tail boom drive system of claim 1, tail boom of claim 10 and method of claim 20, but is silent to the propulsor being mechanically coupled to the shaft using a clutch or gearing.
Ivans teaches a helicopter (104) tail boom drive system having a propulsor (106) and an anti-torque device (108) which may be a cross-flow fan (fig. 4C: cross-flow fan 230; c. 8, ℓ. 5-19), driven by a shaft (114) in the tail boom (116), wherein the propulsor is mechanically coupled to the shaft using gearing (c. 7, ℓ. 11-13) and a clutch (122) to rotate the propulsor at a different rate than the shaft and to couple and decouple the propulsor with the shaft (c. 7, ℓ. 5-18). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the helicopter of Mores with the propulsor coupled to the shaft using gearing and a clutch as taught by Ivans for the purpose of providing further control over the power transmitted to the propulsor.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 11:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647